This is an appeal from an award made by the State Industrial Board awarding claimant compensation for loss of earnings. The appellant claims — first, that the evidence does not justify the finding of the State Industrial Board that the *970claimant sustained accidental injuries which arose out of and in the course of his employment; second, there is no proof in support of the findings of causation between the injury and the alleged cause. Careful examination of the record shows evidence sufficient to support the award. Award affirmed, with costs to the State Industrial Board. Crapser, Acting P. J., Heflernan, Sehenck and Foster, JJ., concur; Hill, P. J., taking no part.